Garrison, J.
(dissenting). In a court of law the terms of a written contract cannot be varied by parole testimony, hence, the fact that by reason of false representations made to the defendant the terms of his contract are not as they were represented to him cannot be dealt with by a court of law.
If the defendant’s contract lacks certain terms it was represented to contain, his remedy is in equity; it is only where what was signed by the defendant was not a contract, if the representations made to him were true, that a court of law deals with the question of fraud.
The cases dealt with at law, therefore, are those in which the writing signed by the defendant was represented not to be a contract although in fact it was one; the eases dealt with in equity are those in which the writing both purported to be and in fact was a contract, but did not express the terms it was represented to contain. In fine, the courts of law deal only with the question of contract or no contract, whereas, the Court of Chancery considers whether it is equitable that the contract should be enforced without reformation.
-This distinction, which is made by our cases, was clearly appreciated by Judge Speer at the Circuit and correctly applied.
The judgment of the Supreme Court should be affirmed.
*255For affirmance—Garrison, Trenciiard, Terhune, JJ. 3.
For reversal—The Chancellor, Chief Justice, Swayze, Parker, Bergen, Minturn, Kalisch, Black, White, Hep-pent-ieimee, Taylor, Gardner, JJ. 12.